DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with Sterlon  R. Mason, Reg. No. 41,179  on 02/19/2021.
 
3. The claims have been amended as follows.
Claim 13 (currently amended): An imaging device, comprising:
a plurality of pixels including a first pixel, the first pixel including: a first photoelectric converter having a first photosensitivity; a first transfer transistor coupled to the first photoelectric converter; a first capacitor coupled to the first transfer transistor; a second transfer transistor coupled to the first capacitor; a first floating node coupled to the second transfer transistor; a reset transistor coupled to the first floating node; a second photoelectric converter having a second photosensitivity higher than the first photosensitivity; a third transfer transistor coupled to the second photoelectric converter; a second floating node coupled to the third transfer transistor; an amplifier transistor coupled to the first floating node through the second floating node and coupled to a first analog to digital converter configured to receive a first signal based on an output from the first pixel; an overflow path which is formed under a gate electrode of the third transfer transistor and transfers overflown charges from only the second photoelectric conversion a fourth transfer transistor coupled between the second transfer transistor and the reset transistor and the first  floating node.

Claim 21 (currently amended):  An electronic apparatus, comprising: an imaging device, including: a plurality of pixels including a first pixel, the first pixel including: a first photoelectric converter having a first photosensitivity; a first transfer transistor coupled to the first photoelectric converter; a first capacitor coupled to the first transfer transistor; a second transfer transistor coupled to the first capacitor; a first floating node coupled to the second transfer transistor; a reset transistor coupled to the first floating node; a second photoelectric converter having a second photosensitivity higher than the first photosensitivity; 3U.S. Application Serial No. 16 664,225Attorney Docket No. 6810-964-CONAmendment and Response Response After Finala third transfer transistor coupled to the second photoelectric converter; a second floating node coupled to the third transfer transistor; an amplifier transistor coupled to the first floating node through the second floating node and coupled to a first analog to digital converter configured to receive a first signal based on an output from the first pixel; and a fourth transfer transistor coupled between the second transfer transistor and the reset transistor and the first  floating node; a column processing section, wherein the column processing section includes the first analog to digital converter; and a signal processing section that processes signals output from the column processing section.
Allowable Subject Matter
4. Claims [13-28] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
Re Claims [13 and 21] none of the prior arts on the record teaches or reasonably suggests: An imaging device, comprising: an overflow path which is formed under a gate electrode of the third transfer transistor and transfers overflown charges from only the second photoelectric conversion section to the first capacitor; and a fourth transfer transistor coupled between the second transfer transistor and the reset transistor and the first  floating node; in conjunction with other limiting of the claim.
 Claims 14-20 are allowed due to their direct or indirect dependency on claim 13.

Claims 22-28 are allowed due to their direct or indirect dependency on claim 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698